Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 13




                                IN THE UNITED STATES DISTRICT COURT FOR
                                   THE SOUTHERN DISTRICT OF FLORIDA

  OASIS MEDICAL INVESTMENTS, LLC, a
  Florida limited liability company, as assignee of
  OASIS MEDICAL EQUIPMENT LIMITED, a                            CASE NO.
  Dubai Company,

            Plaintiff,

  v.

  PATRICIA TENDRICH PIRES COELHO, an
  individual.

         Defendant.
   ________________________________________/

                                           COMPLAINT FOR
                                         BREACH OF CONTRACT

           Plaintiff, Oasis Medical Investments, LLC, as assignee of, Oasis Medical Equipment

  Limited, sues defendant Patricia Tendrich Pires Coelho and alleges:

           1. Through a series of promissory notes and related agreements, Patricia Tendrich Pires

       Coelho borrowed $21.3 million from Oasis Medical Equipment Limited.

           2. Patricia Tendrich Pires Coelho has failed to repay these loans under the terms of the

       promissory notes and related agreements.

           3. Through this lawsuit, Oasis Medical Investments, LLC (as assignee of Oasis Medical

       Equipment Limited) is suing to collect the amounts due.

                                                   The Parties

           4. Plaintiff Oasis Medical Investments, LLC is a Florida limited liability company. No

       member of Oasis Medical Investments is a citizen of Brazil.



                           THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
           One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 13




         5.    Defendant Patricia Tendrich Pires Coelho is citizen of Brazil who lives in Rio de

    Janeiro.

         6. Oasis Medical Equipment Limited is a company organized under the laws of Dubai.

                                          Jurisdiction and Venue

         7. This Court has subject matter jurisdiction over this claim because Oasis Medical

    Investments is a resident of Florida and Patricia Tendrich Pires Coelho is a resident of Brazil

    (i.e., the parties are from different states), and the amount in controversy exceeds $75,000.00

    exclusive of interest and costs.

         8. This Court has personal jurisdiction over Patricia Tendrich Pires Coelho and venue is

    proper in this court under Fla. Stat. 685.101 and 685.102. The parties agreed that the relevant

    agreements to this lawsuit: “shall be construed and governed exclusively by the laws of the

    State of Florida.” The Parties further agreed that: “for any action arising out of or relating [to

    the relevant agreements], they will submit to the sole and exclusive jurisdiction of the Federal

    or State Courts located in Miami-Dade County, Florida.”                   In addition, Oasis Medical

    Investments, LLC is a Florida limited liability company.

                                       Facts Relevant to All Counts

         9. On August 26, 2014, Oasis Medical Equipment Limited and Patricia Tendrich Pires

    Coelho entered into a loan agreement through which Oasis Medical Equipment Limited lent

    US$15,000,000.00 to Patricia Tendrich Pires Coelho.

         10.   In connection with the $15 million loan agreement, Oasis Medical Equipment

    Limited and Patricia Tendrich Pires Coelho executed a Promissory Note.                   A copy of the



                                                      2
                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
        One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 13




    Original 15 Million Dollar Loan Agreement and the $15 Promissory Note are attached as

    Exhibit A (together “the $15 Million Loan”).

        11. On December 5, 2014, Oasis Medical Equipment Limited and Patricia Tendrich Pires

    Coelho entered into a loan agreement through which Oasis Medical Equipment Limited lent

    US$2,500,000.00 to Patricia Tendrich Pires Coelho.

        12.    In connection with the $2.5 million loan agreement, Oasis Medical Equipment

    Limited and Patricia Tendrich Pires Coelho executed a Promissory Note.                   A copy of the

    Original 2.5 Million Dollar Loan Agreement and the $2.5 Million Promissory Note are

    attached as Exhibit B (together “the $2.5 Million Loan”).

        13. On March 17, 2015, Oasis Medical Equipment Limited and Patricia Tendrich Pires

    Coelho entered into a loan agreement through which Oasis Medical Equipment Limited lent

    US$3,800,000.00 to Patricia Tendrich Pires Coelho.

        14.    In connection with the $3.8 million loan agreement, Oasis Medical Equipment

    Limited and Patricia Tendrich Pires Coelho executed a Promissory Note.

        15. Effective March 17, 2015, Oasis Medical Equipment Limited and Patricia Tendrich

    Pires Coelho entered into an Addendum to Loan Agreement regarding the $3.8 Million Loan.

    A copy of the Original 3.8 Million Dollar Loan Agreement and the Addendum and the $3.8

    Million Promissory Note are attached as Exhibit C (together “the $3.8 Million Loan”).

        16. Effective August 1, 2016, Oasis Medical Equipment Limited and Patricia Tendrich

    Pires Coelho entered into an Addendum to Loan Agreements (the August 2016 Addendum”).

    A copy of the August 2016 Addendum is attached as Exhibit D.



                                                      3
                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
        One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 13




        17. Through the August 2016 Addendum, Oasis Medical Equipment Limited and Patricia

    Tendrich Pires Coelho made the following amendments to the $15 Million Loan:

        a.    Sections 1.2 and 5.2 of the Original 15 Million Dollar Loan Agreement are
              amended to say the following: “The Borrower shall repay the full value of the
              loan (including all unpaid interest due and owing) by the close of business on
              December 31, 2017 (such date being a “Termination Date”).

        b.    The Borrower reaffirms the validity and enforceability of the Promissory Note
              in the amount of US$15,000,000.00 (Fifteen Million US dollars) with an
              effective date of August 26, 2014.

        c.    The Borrower acknowledges and agrees that as of February 2016, the amount
              outstanding under the Original 15 Million Dollar Loan Agreement (as
              amended) and the August 26, 2014 Promissory Note is US$15,000,000.00
              plus $450,000.00 of interest payments.

        18. Through the August 2016 Addendum, Oasis Medical Equipment Limited and Patricia

    Tendrich Pires Coelho made the following amendments to the $2.5 Million Loan:

        a.    Sections 1.2 and 5.2 of the Original 2.5 Million Dollar Loan Agreement are
              further amended to say the following: “The Borrower shall repay the full
              value of the loan (including all unpaid interest due and owing) by the close of
              business on December 31, 2017 (such date being a “Termination Date”).

        b.    The Borrower reaffirms the validity and enforceability of the Promissory
              Note in the amount of US$2,500,000.00 (Two Million Five Hundred
              Thousand US Dollars) with an effective date of December 5, 2014.

        c.    The Borrower acknowledges and agrees that as of February 2016, the amount
              outstanding under the Original 2.5 Million Dollar Loan Agreement (as
              amended) and the December 5, 2014 Promissory Note is US$2,500,000.00
              plus $75,000.00 of interest payments.

        19. Through the August 2016 Addendum, Oasis Medical Equipment Limited and Patricia

    Tendrich Pires Coelho made the following amendments to the $3.8 Million Loan:

             d.    Sections 1.2 and 5.2 of the Original 3.8 Million Dollar Loan Agreement
                   are further amended to say the following: “The Borrower shall repay
                   the full value of the loan (including all unpaid interest due and owing)
                                                   4
                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
        One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 13




                   by the close of business on December 31, 2017 (such date being a
                   “Termination Date”).

              e.   The Borrower reaffirms the validity and enforceability of the Promissory
                   Note in the amount of US$3,800,000.00 (Three Million night Hundred
                   Thousand US Dollars) with an effective date of March 17, 2015.

              f.   The Borrower acknowledges and agrees that as of February 2016, the
                   amount outstanding under the Original 3.8 Million Dollar Loan
                   Agreement (as amended) and the March 17, 2015 Promissory Note is
                   US$3,800,000.00 plus $114,000.00 of interest payments.

        20. Oasis Medical Equipment Limited and Patricia Tendrich Pires Coelho further agreed

    to amend the payment schedules for all three loans as follows:

         a.    The Borrower shall make a single payment of US$639,000.00 on or before
               September 15, 2016. This payment represents the satisfaction of all
               outstanding interest due and owing on all three loans through February 2016
               as follows:
                 Loan Date             Loan Amount            Interest Due
                                                              Through February
                                                              2016
                 August 26, 2014       US$15,000.000.00 US$450,000.00
                 December 14, 2014 US$2,500,000.00            US$75,000.00
                 March 17, 2015        US$3,800,000.00        US$114,000.00

         b.    Starting on October 1, 2016, the Borrower shall make monthly payments of
               up to US$100,000.00 towards the interest on all three loans. The Borrower
               shall make all subsequent monthly payments on or before the 1st day of
               each month.

         c.    For all three loans, the Borrower reaffirms that interest will be due for the
               period February 2016 through December 2016 as follows:
                Loan Date               Loan Amount          Interest Due From
                                                             February 2016 Through
                                                             December 2016
                August 26, 2014         US$15,000.000.00 US$1,650,000.00
                December 14, 2014 US$2,500,000.00            US$275,000.00
                March 17, 2015          US$3,800,000.00      US$418,000.00
                                              TOTAL          US$2,343,000.00


                                                      5
                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
        One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 13




         d.    On or before January 2, 2017, the Borrower shall pay in full any portion of
               the $2,343,000.00 that has not been satisfied by the monthly interest
               payments provided from October 1, 2016 through December 1, 2016.

         e.    For all three loans, the Borrower reaffirms that interest will be due for the
               period January 2017 through December 2017 as follows:
                Loan Date               Loan Amount          Interest Due From
                                                             January 2017 Through
                                                             December 2017
                August 26, 2014         US$15,000.000.00 US$1,800,000.00
                December 14, 2014 US$2,500,000.00            US$300,000.00
                March 17, 2015          US$3,800,000.00      US$456,000.00

                                                   TOTAL            US$2,556,000.00

        21.    Effective November 23, 2016, Oasis Medical Equipment Limited and Patricia

    Tendrich Pires Coelho entered into a forbearance agreement (“the Forbearance Agreement”).

    A copy of the Forbearance Agreement is attached as Exhibit E.

        22. Through the Forbearance Agreement, Patricia Tendrich Pires Coelho agreed to make

    certain payments and perform certain actions.

        23. Oasis Medical Investments, LLC has retained The Law Office of Stephen James

    Binhak, PLLC to pursue this matter.

        24. Oasis Medical Equipment Limited has assigned to Oasis Medical Investments, LLC

    all of Oasis Medical Equipment Limited’s rights under the $15 Million Loan, the $2.5 Million

    Loan, and the $3.8 Million Loan. Accordingly, for the purposes of this lawsuit, Oasis Medical

    Investments, LLC stands in the shoes of Oasis Medical Equipment Limited. A copy of the

    Assignment is attached as Exhibit F.

        25. All conditions precedent to the filing of this lawsuit have been satisfied or waived.




                                                      6
                        THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
        One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 13




                                               COUNT I
                                (Breach of Contract- the $15 million loan)

         26. Plaintiff re-alleges and incorporates by reference each and every allegation set forth

    in paragraphs 1 through 25 above.

         27. The 15 Million Dollar Loan Agreement and the $15 Promissory Note are valid and

    enforceable contracts between Patricia Tendrich Pires Coelho and Oasis Medical Equipment

    Limited.

         28. Patricia Tendrich Pires Coelho breached the 15 Million Dollar Loan Agreement and

    the $15 Promissory Note by failing to make payments when they were due.

         29.     Through this breach, Patricia Tendrich Pires Coelho damaged Oasis Medical

    Equipment Limited.

         30. By virtue of the Assignment, Oasis Medical Investments, LLC stands in the shoes of

    Oasis Medical Equipment Limited and has the right to bring this action.

         WHEREFORE Oasis Medical Investments, LLC demands judgment against Patricia

  Patricia Tendrich Pires Coelho for damages, attorneys’ fees, costs, and any other relief that the

  Court deems appropriate.

                                               COUNT II
                                (Breach of Contract- the $3.8 million loan)

         31. Plaintiff re-alleges and incorporates by reference each and every allegation set forth

    in paragraphs 1 through 25 above.

         32. The 3.8 Million Dollar Loan Agreement, the Addendum to the 3.8 Million Loan, and

    the $3.8 Promissory Note are valid and enforceable contracts between Patricia Tendrich Pires

    Coelho and Oasis Medical Equipment Limited.
                                                       7
                         THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
         One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 8 of 13




         33. Patricia Tendrich Pires Coelho breached the 3.8 Million Dollar Loan Agreement and

    the $3.8 Promissory Note by failing to make payments when they were due.

         34. Through this breach, Patricia Tendrich Pires Coelho damaged Oasis Medical

    Equipment Limited.

         35. By virtue of the Assignment, Oasis Medical Investments, LLC stands in the shoes of

    Oasis Medical Equipment Limited and has the right to bring this action.

         WHEREFORE Oasis Medical Investments, LLC demands judgment against Patricia

  Patricia Tendrich Pires Coelho for damages, attorneys’ fees, costs, and any other relief that the

  Court deems appropriate.

                                              COUNT III
                                (Breach of Contract- the $2.5 million loan)

         36. Plaintiff re-alleges and incorporates by reference each and every allegation set forth

    in paragraphs 1 through 25 above.

         37. The 2.5 Million Dollar Loan Agreement and the $2.5 Promissory Note are valid and

    enforceable contracts between Patricia Tendrich Pires Coelho and Oasis Medical Equipment

    Limited.

         38. Patricia Tendrich Pires Coelho breached the 2.5 Million Dollar Loan Agreement and

    the $2.5 Promissory Note by failing to make payments when they were due.

         39.     Through this breach, Patricia Tendrich Pires Coelho damaged Oasis Medical

    Equipment Limited.

         40. By virtue of the Assignment, Oasis Medical Investments, LLC stands in the shoes of

    Oasis Medical Equipment Limited and has the right to bring this action.

                                                       8
                         THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
         One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 9 of 13




         WHEREFORE Oasis Medical Investments, LLC demands judgment against Patricia

  Patricia Tendrich Pires Coelho for damages, attorneys’ fees, costs, and any other relief that the

  Court deems appropriate.

                                              COUNT IV
                                (Breach of Contract- the 2016 Addendum)

         41. Plaintiff re-alleges and incorporates by reference each and every allegation set forth

    in paragraphs 1 through 25 above.

         42. The August 2016 Addendum is a valid and enforceable contract between Patricia

    Tendrich Pires Coelho and Oasis Medical Equipment Limited.

         43. Patricia Tendrich Pires Coelho breached the August 2016 Addendum by failing to

    make payments when they were due.

         44.     Through this breach, Patricia Tendrich Pires Coelho damaged Oasis Medical

    Equipment Limited.

         45. By virtue of the Assignment, Oasis Medical Investments, LLC stands in the shoes of

    Oasis Medical Equipment Limited and has the right to bring this action.

         WHEREFORE Oasis Medical Investments, LLC demands judgment against Patricia

  Patricia Tendrich Pires Coelho for damages, attorneys’ fees, costs, and any other relief that the

  Court deems appropriate.

                                              COUNT V
                        (Breach of Contract- the 2016 Forbearance Agreement)

         46. Plaintiff re-alleges and incorporates by reference each and every allegation set forth

    in paragraphs 1 through 25 above.



                                                       9
                         THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
         One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 10 of 13




         47. The Forbearance Agreement is a valid and enforceable contract between Patricia

    Tendrich Pires Coelho and Oasis Medical Equipment Limited.

         48. Patricia Tendrich Pires Coelho breached the Forbearance Agreement by failing to

    make payments when they were due.

         49.     Through this breach, Patricia Tendrich Pires Coelho damaged Oasis Medical

    Equipment Limited.

         50. By virtue of the Assignment, Oasis Medical Investments, LLC stands in the shoes of

    Oasis Medical Equipment Limited and has the right to bring this action.

         WHEREFORE Oasis Medical Investments, LLC demands judgment against Patricia

  Patricia Tendrich Pires Coelho for damages, attorneys’ fees, costs, and any other relief that the

  Court deems appropriate.



                                                    THE LAW OFFICE OF STEPHEN JAMES
                                                    BINHAK, P.L.L.C.
                                                    Attorneys for Oasis Medical Investments, LLC, as
                                                    assignee of, Oasis Medical Equipment Limited
                                                    One Southeast Third Ave., Suite 2600
                                                    Miami, Florida 33131
                                                    Telephone: (305) 361-5500
                                                    Facsimile: (305) 428-9532

                                                    By:    /s/ Stephen James Binhak
                                                    Stephen James Binhak, Esq.
                                                    Florida Bar No. 736491
                                                    binhaks@binhaklaw.com




                                                       10
                         THE LAW OFFICE OF STEPHEN JAMES BINHAK, P.L.L.C.,
         One Southeast Third Ave., Suite 2600, Miami, Florida 33131 Tel. 305.361-5500; Fax. 305.428.9532
Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 11 of 13
    Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 12 of 13

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the

                                                   Southern District
                                                __________  District of
                                                                     of Florida
                                                                        __________

 OASIS MEDICAL INVESTMENTS, LLC, a Florida                       )
  limited liability company, as assignee of OASIS                )
MEDICAL EQUIPMENT LIMITED, a Dubai Company                       )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No.
                                                                 )
                                                                 )
PATRICIA TENDRICH PIRES COELHO, an individual
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       PATRICIA TENDRICH PIRES COELHO




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen James Binhak, Esq.
                                       The Law Office of Stephen James Binhak, PLLC
                                       One Southeast Third Avenue, Suite 2600
                                       Miami, Florida 33131
                                       (305) 361-5500
                                       binhaks@binhaklaw.com
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
     Case 1:21-cv-21687-DPG Document 1 Entered on FLSD Docket 05/03/2021 Page 13 of 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
